DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-22 are allowable.
The primary reasons for allowance of claims 1-22 in the instant application is the combination with the inclusion in these claims that “wherein the storage device has a cache comprising a plurality of logical blocks including the target logical block and the adjacent logical block, wherein the previous adjacent logical block is a logical block whose logical address is consecutive with a logical address of the target logical block, and wherein a sequence stream refers to a plurality of data access requests with consecutive logical addresses; receiving a second data access request to access the target logical block; in response to receiving the second data access request, calculating a second summed length and a second summed count, wherein the second summed length is a sum of the first summed length and a length of the second data access request, and the second summed count is a sum of the first summed count and a preset fixed value; calculating a sequence degree of the target logical block based on the second summed length and the second access count, wherein the sequence degree of the target logical block indicates a degree of continuous access based on a data access request; and performing a data prefetching operation when the sequence degree of the target logical block exceeds a first prefetch threshold”.  The prior art of record neither anticipates nor renders obvious the above recited combination
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135